Citation Nr: 1543092	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  09-24 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran had active military service from May 1976 to May 1979 and April 1981 to October 1981.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Board remanded this matter for further development in November 2012. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the Veteran's claims in November 2012 for a new audiological examination.  In a February 2013 letter, the Veteran was advised that he was being afforded another VA examination in conjunction with his claims and would be notified of the date and time of the examination once it had been scheduled.  Examinations were scheduled in March and April 2013.  However, the Veteran failed to show to the examinations.   

The record reflects that the Veteran submitted a change of address form in April 2013.  Therefore, it is unclear whether the Veteran received proper notice of the date and time of the examinations.  Subsequently, a report of contact dated in June 2013 reflects that the Veteran reported that he missed the exam because he was in a nursing home.  He indicated that he would report for a rescheduled exam.  

As such, another VA examination should be scheduled and the Veteran should be notified at the correct address now of record.

Moreover, the evidence reflects that a copy of the April 2013 supplemental statement of the case (SSOC) was returned as undeliverable.  The SSOC was sent to the Veteran's old address in Monticello, Kentucky.  Thus, the Board must assume that the Veteran has not received this document.  As such, in order to ensure due process, a remand is also necessary to resend a copy of all pertinent correspondences to the Veteran's correct address.

Accordingly, the case is REMANDED for the following actions:

1. After seeking the correct address for the Veteran, schedule him for a VA audiological examination.  The claims file must be made available to, and reviewed by, the examiner. 

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss and tinnitus is related to in-service noise exposure on a delayed/latent onset theory. 

In providing this opinion, the examiner should acknowledge the Veteran's exposure to acoustic trauma in service as a Power Generator and Wheel Vehicle Mechanic for five years and any statements regarding onset of symptomatology since service.

The examiner should provide a complete explanation of the reasoning behind any opinion given.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide a reason as to why an opinion cannot be given.

2. Thereafter, readjudicate the issues on appeal.  If the claims remain denied, send a supplemental statement of the case (that considers all evidence listed in the April 2013 supplemental statement of the case and any additional relevant evidence resulting from this remand) to the Veteran's current address on record.  After the Veteran and his representative are given an opportunity to respond, the case shall be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




